Case: 20-1349   Document: 20     Page: 1    Filed: 10/27/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  DANIEL L. CURTIS,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2020-1349
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-6818, Judge Michael P. Allen.
                 ______________________

                Decided: October 27, 2020
                 ______________________

    DANIEL L. CURTIS, Mosca, CO, pro se.

     JANA MOSES, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JEFFREY
 B. CLARK, CLAUDIA BURKE, ROBERT EDWARD KIRSCHMAN,
 JR.; CHRISTINA LYNN GREGG, BRIAN D. GRIFFIN, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                  ______________________
Case: 20-1349    Document: 20     Page: 2    Filed: 10/27/2020




 2                                          CURTIS   v. WILKIE




     Before NEWMAN, DYK, and HUGHES, Circuit Judges.
 PER CURIAM.
     Appellant Daniel L. Curtis appeals the memorandum
 decision of the United States Court of Appeals for Veterans
 Claims affirming the Board of Veterans’ Appeals decision
 to deny Mr. Curtis an effective date earlier than February
 6, 2013, for service connection for coronary artery disease.
 Curtis v. Wilkie, No. 18-6818, 2019 WL 4309770 (Vet. App.
 Sept. 12, 2019) (Decision). Mr. Curtis also makes argu-
 ments related to a reasonably raised claim for service con-
 nection for anxiety and to his requests for specific paper
 records. Because Mr. Curtis only challenges factual deter-
 minations or the application of law to fact, issues we lack
 jurisdiction to review, we dismiss.
                              I
     Mr. Curtis served on active duty in the United States
 Army from December 1969 to September 1972. Decision
 at *1. On February 6, 2013, the Department of Veterans
 Affairs received Mr. Curtis’s claim for service connection
 for coronary artery disease. Appellant’s Br. 120. 1 VA
 granted presumptive service connection based on exposure
 to Agent Orange and assigned a 100 percent rating, effec-
 tive February 6, 2013. Id.
     Mr. Curtis appealed the effective date assigned for his
 service-connected coronary artery disease to the Board, as-
 serting that the effective date should have been as early as
 the day after his discharge from service, because he filed a
 claim for service connection for a heart disorder within a



     1  Citations to Mr. Curtis’s informal brief (and the
 pages and documents included therein) reflect the pagina-
 tion applied by this court’s electronic case files system,
 Docket No. 3.
Case: 20-1349         Document: 20   Page: 3   Filed: 10/27/2020




 CURTIS   v. WILKIE                                          3



 year of his separation from the military. Id. In support of
 his claim, Mr. Curtis submitted a copy of his application for
 medical benefits form dated October 19, 1972, and a medi-
 cal record dated October 19, 1972. Id. at 121.
      On November 9, 2018, the Board denied an effective
 date earlier than February 6, 2013. Id. at 117. The Board
 considered the statements of both Mr. Curtis and his
 friend, Joe Funk, submitted in connection with his Febru-
 ary 2013 claim about symptoms going back to 1972. Deci-
 sion at *2. The Board also considered Mr. Curtis’s
 correspondence sent to VA in October 1972, which it deter-
 mined was an application for medical benefits rather than
 disability benefits. Id. Further, the section where medical
 conditions should be listed was left blank, and the treat-
 ment record that accompanied the application indicated a
 diagnosis of a potential viral infection rather than a heart
 disorder. Id. Accordingly, the Board found that Mr. Cur-
 tis’s February 6, 2013, claim for service connection was the
 first claim for a heart disorder and the earliest effective
 date that could be assigned. Id.
     The Veterans Court held that the Board had ade-
 quately considered the 1972 application and medical rec-
 ord, and thus did not err in finding that the application and
 medical record did not constitute a claim for benefits. Id.
                                II
     This court lacks jurisdiction to review factual issues
 and issues of application of law to fact. Cook v. Principi,
 353 F.3d 937, 939 (Fed. Cir. 2003); see also 38 U.S.C.
 § 7292(d)(2). “[F]actual findings of when a disability was
 claimed or service connection established are not subject to
 our review.” Butler v. Shinseki, 603 F.3d 922, 926 (Fed.
 Cir. 2010). Because Mr. Curtis’s appeal raises only such
 issues, we dismiss for lack of jurisdiction.
    Mr. Curtis also argues that we should remand for the
 Board to address whether a claim for service connection for
Case: 20-1349     Document: 20      Page: 4   Filed: 10/27/2020




 4                                            CURTIS   v. WILKIE



 anxiety was raised by an August 2013 VA examination of
 his heart. 2 However, the Veterans Court determined that
 Mr. Curtis did not produce any documents that indicated
 an intent to file a claim for anxiety, and “the interpretation
 of the contents of a claim for benefits [is] a factual issue
 over which we [do] not have jurisdiction.” Ellington v.
 Peake, 541 F.3d 1364, 1371 (Fed. Cir. 2008).
      Finally, Mr. Curtis attempts to frame his request to ac-
 cess his paper claims file in constitutional terms, asserting
 that his case presents the constitutional issue of whether
 “an electronic file disclosure meet[s] the Due Process right
 to view the paper file.” Appellant’s Br. 1 at item 3. The
 Veterans Court considered Mr. Curtis’s request for access
 to the paper file but concluded that “it [was] not clear what
 additional information [Mr. Curtis] could require or that
 VA committed error by failing to provide it. Thus, he ha[d]
 failed to fully develop this argument, and the [Veterans]
 Court need not consider it further.” Decision at *3. This
 Court does not have jurisdiction to review an issue not de-
 cided by the Veterans Court because it determined that the
 issue was not adequately raised. Andre v. Principi,
 301 F.3d 1354, 1362–63 (Fed. Cir. 2002). Accordingly, we
 do not have jurisdiction to review this issue.
                              III
    Because we lack jurisdiction to review the issues raised
 by Mr. Curtis in this appeal, we dismiss.
                        DISMISSED
     No Costs.




     2   The Secretary notes that Mr. Curtis is service con-
 nected for PTSD with a 100% rating since 1992, which con-
 templates anxiety symptoms. Decision at *3.